Citation Nr: 0001696	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  98-11 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a compensable disability rating for service-
connected residuals of a right ankle injury, on appeal from 
the initial grant of service connection.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel



INTRODUCTION

The appellant had active military service from December 1977 
to December 1997, according to his Certificate of Release or 
Discharge from Active Duty, DD Form 214.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an April 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
regional office (RO).  


FINDINGS OF FACT

1.  The appellant's claim is plausible, and the RO has 
obtained sufficient evidence for an equitable disposition of 
this claim.

2.  The appellant's service-connected residuals of a right 
ankle injury are manifested by mild limitation of motion, 
subjective complaints of pain and weakness, and additional 
functional limitation during flare-ups, equivalent to 
moderate limitation of motion.


CONCLUSIONS OF LAW

1.  The appellant has stated a well-grounded claim for a 
higher disability rating for residuals of right ankle injury, 
and VA has satisfied its duty to assist him in development of 
this claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103 (1999).

2.  The criteria for a schedular disability rating of 10 
percent, and no more, for residuals of right ankle injury 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.27, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5010, 5270, 5271, 5272, 5273, 5274 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

In a statement, dated in October 1997, the appellant stated 
that he injured his right ankle in May 1988.  He stated that 
he sought treatment for his right ankle in March 1991 after 
he fell while getting out of bed.  He stated that treatment 
with Motrin(tm), physical therapy, light exercise, and 
injections provided only temporary relief, so, he 
discontinued treatment and elected to endure the pain.  He 
stated that he exercised to loosen his ankle by jogging and 
playing volleyball.  He stated that five months previously he 
had re-injured his ankle.  He stated that he was treated with 
physical therapy but that pain remained constant.

At a February 1998 VA orthopedic examination, the appellant 
provided a history of a twisting injury of the right ankle in 
1988.  He stated that the injury did well for a couple of 
years but then the pain recurred and had continued since that 
time.  The appellant reported treatment with anti-
inflammatory medication and injections to the ankle with no 
more than short-term relief.  He complained of continued 
ankle pain worsened with increased stress placed upon the 
ankle such as with recreational sports activities such as 
volleyball.  The appellant stated that he had since given up 
this activity.  The appellant stated that he was able to walk 
and jog without particular problems.  The appellant described 
some numbness and tingling in the right foot.

The examiner noted that the appellant had an unremarkable 
gait pattern.  The examiner noted no evidence of redness, 
heat, or swelling in the right ankle.  The examiner noted 
tenderness to palpation over the area of the anterior 
talofibular ligament and over the area of the posterior 
tibial tendon sheath.  No instability of the ankle was found.  
The range of motion of the appellant's right ankle was from 
10 degrees of dorsiflexion to 40 degrees of plantar flexion.

X-ray examination of the appellant's right ankle was normal.

The examiner diagnosed residuals of right ankle sprain-
posterior tibial tendonitis and possible tarsal tunnel 
syndrome.  The examiner requested that the appellant be 
evaluated for a possible tarsal tunnel syndrome on the right.

At a February 1998 VA neurology examination, the appellant 
reported that he had sustained some ankle trauma in 1988 when 
he disengaged his foot from some type of machinery in an 
attempt to answer the telephone.  Two years after this 
episode, he awoke with severe pain in his right ankle.  The 
appellant reported that tomograms of the ankle as well as a 
magnetic resonance imaging [MRI] scan were normal or 
negative.  The appellant complained of pain in the right 
ankle area and occasional numbness in the right foot.

The examiner noted that some local tenderness to percussion 
was present in the right tarsal tunnel, although it did not 
produce any shock-like feeling extending to the foot.  Gait 
and stance were normal.

Nerve conduction studies for the right lower extremity, 
looking for tarsal tunnel syndrome, showed normal values.

In a July 1998 statement, the appellant stated that his right 
ankle was constantly painful.  He stated that, after sitting 
down or working all day, he had difficulty walking and 
driving.  He complained also of occasional weakness in the 
ankle.


II.  Analysis

The appellant has presented a well-grounded claim for a 
higher disability evaluation on appeal from the initial grant 
of service connection within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218 (1995).

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the RO provided a VA examination to the 
appellant.  There is no indication of additional medical 
records that the RO failed to obtain.  Therefore, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78 (1990); Littke v. Derwinski, 1 Vet. 
App. 90 (1990).

This appeal being from the initial rating assigned to a 
disability upon awarding service connection, the entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).  Such staged ratings are 
not subject to the provisions of 38 C.F.R. § 3.105(e), which 
generally requires notice and a delay in implementation when 
there is proposed a reduction in evaluation that would result 
in reduction of compensation benefits being paid.  Fenderson, 
12 Vet. App. at 126.  

The RO did not specifically consider staged ratings.  Before 
the Board may execute a staged rating of the appellant's 
disability, it must be determined that there is no prejudice 
to the appellant to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  As 
the regulations and rating criteria to be applied are the 
same, and as the Board decision herein is favorable to the 
appellant, the Board finds no prejudice to the appellant in 
considering the issue as one of entitlement to a higher 
rating on appeal from the initial grant of service 
connection.

The RO, in effect, considered whether the facts showed that 
the veteran was entitled to a higher disability rating for 
this condition for any period of time since his original 
claim.  The appellant has been provided appropriate notice of 
the pertinent laws and regulations and has had his claim of 
disagreement with the original ratings properly considered 
based on all the evidence of record.   In the particular 
circumstances of this case, the Board sees no prejudice to 
the veteran in recharacterizing the issue on appeal to 
properly reflect his disagreement with the initial disability 
evaluation assigned to his service-connected right calcaneal 
bone spur.  It would be pointless to remand the veteran's 
claim in order to instruct the RO to issue a SSOC that 
correctly identified the issue on appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991). Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (1999); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  It is also necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2 (1999), and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor.  38 C.F.R. § 4.3 (1999).  

If there is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999). 

The appellant is currently evaluated as noncompensably 
disabled for residuals of a right ankle injury under 
38 C.F.R. § 4.71a, Diagnostic Code 5271.  During service, he 
injured his right ankle, and any residuals from this type of 
injury do not have specific diagnostic codes under the 
Schedule.  In the selection of code numbers assigned to 
disabilities, injuries will generally be represented by the 
number assigned to the residual condition on the basis of 
which the rating is determined.  38 C.F.R. § 4.27 (1999).  
Therefore, the service-connected right ankle injury is rated 
based on the residual condition of limited motion of the 
ankle under Diagnostic Code 5271.

Utilizing the rating criteria, moderate limitation of motion 
of the ankle is assigned a 10 percent disability rating.  
Marked limitation of motion is assigned a 20 percent 
disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5271 
(1999).  In every instance where the Schedule does not 
provide a zero percent evaluation for a diagnostic code, a 
zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31 (1999).

A normal range of motion for the ankle by VA standards is 
from 0 degrees to 20 degrees in dorsiflexion, and from 0 
degrees to 45 degrees in plantar flexion.  See 38 C.F.R. § 
4.71, Plate II (1999).

At the February 1998 VA orthopedic examination, the examiner 
noted that the appellant had range of motion of his right 
ankle from 10 degrees of dorsiflexion to 40 degrees of 
plantar flexion.  The examiner noted also that the appellant 
reported increased pain on use of the ankle.

The appellant has stated that his ankle pain worsens 
following prolonged sitting or prolonged standing and that he 
occasionally lacks coordination of his ankle movements.

The limitation of motion of the veteran's ankle shown on 
examination was mild at most.  It did not amount to the 
moderate limitation of motion required to support a 10 
percent evaluation.  However, in determining the appropriate 
rating, the Board must consider whether a higher disability 
evaluation is warranted on the basis of functional loss due 
to pain or due to weakness, fatigability, incoordination, or 
pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  
In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (formerly the United 
States Court of Veterans Appeals) (Court) held that, in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain.  38 C.F.R. § 
4.40 (1999).  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca, 8 Vet. 
App. 202 (1995).  

In this case, the appellant experiences minimal limitation of 
motion.  On examination, he had no gait abnormalities, and no 
redness, heat, or swelling in the right ankle.  He reported 
being able to walk and jog without particular problems, 
although he had given up playing volleyball.  His complaint 
is pain, and he reports that he has increased problems with 
disuse of the ankle (i.e., after sitting all day, he had 
difficulty driving or walking).  The Board finds that, while 
this is not evidence of increased functional loss with use, 
it is evidence of increased loss of function due to a flare-
up of the condition.  Accordingly, in recognition of the 
veteran's potential for increased functional loss due to pain 
with disuse, the evidence supports granting an evaluation of 
10 percent, and no more, equivalent to moderate limitation of 
motion of the right ankle.  

There is no evidence to support a finding that the veteran 
has marked limitation of motion.  Neither VA examination 
showed indications of instability or of swelling, redness, or 
impaired gait.  There is no evidence on which to conclude 
that use or disuse of the ankle would produce such marked 
limitation.

Consideration has been given to other potentially applicable 
diagnostic codes.  The x-ray evidence has not yielded a 
diagnosis of arthritis, so a rating pursuant to Diagnostic 
Code 5003 (degenerative arthritis) or Diagnostic Code 5010 
(traumatic arthritis) is not appropriate.  Even if arthritis 
had been shown on x-ray, the rating criteria provide that 
arthritis is to be rated on the basis of limitation of motion 
of the joint involved.  As the veteran's right ankle 
disability is already evaluated on the basis of limitation of 
motion, those same symptoms could not be evaluated under 
Diagnostic Codes 5003 or 5010 without violating the 
prohibition against evaluating the same disability under 
different diagnoses.  See 38 C.F.R. § 4.14 (1999).

There is no medical evidence showing ankylosis of the ankle 
or of the subastragalar or tarsal joint; therefore, an 
evaluation under Diagnostic Code 5270 or 5272 is not 
appropriate.  Furthermore, there is no evidence of deformity 
due to malunion of the os calcis or astragalus, or evidence 
of an astragalectomy, so as to warrant an increased rating 
under Diagnostic Code 5273 or 5274.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5270, 5272, 5273, 5274 (1999).

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the appellant's disability in his favor.  However, there 
is no reasonable doubt on this matter.  


ORDER

Entitlement to a disability rating of 10 percent, but no 
higher, for residuals of right ankle injury is granted.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 


